DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 10-14 were previously pending and subject to a non-final rejection dated April 12, 2022. In the Response, submitted on August 12, 2022, claims 1, and 8, were amended and claims 4 and 11 were cancelled. Therefore, claims 1-3, 5-8, 10, and 12-14 are currently pending and subject to the following final rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2022 was filed before the mailing date of this final rejection. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s Remarks on Pages 9-11 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 101 have been fully considered, but are not found persuasive or are moot in view of the amended rejection.  
On Page 9 of the Response in discussing the use of a “particular machine”, Applicant states the “claims now represent a specially-programmed machine (claim 1) and corresponding method involving the use of a specially-programmed machine (claim 8) which are subject matter eligible at least as they incorporate any abstract idea into a practical application of the abstract idea.”
 Examiner respectfully disagrees and notes that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (See MPEP 2106.05(b)(I)). Nothing in the claims or specification describes the “particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines).” (See MPEP 2106.05(b)(I)). Rather, as discussed below in the detailed rejection, the claims recite the additional elements at a high-level of generality such that, when viewed individually and as a whole/ordered combination, the additional elements amount to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
On Page 10 of the Response, Applicant states “the claims, as amended, are subject matter eligible as they provide a meaningful limit on the alleged abstract idea such that they are not a mere drafting effort designed to monopolize the abstract idea. The examiner has argued that the claims recite the judicial exception of ‘certain methods of organizing human activity,’ although the examiner has not stated what [s]he believes the recited abstract idea within that judicial exception to be. Assuming for purposes of this argument that the abstract idea perceived by the examiner is something akin to ‘providing for reservations, seating, and payment at a restaurant,’ the applicant respectfully submits that the specially-programmed machine comprising a complex, well-defined computer system and the specifically-claimed methodology implemented by that system provides meaningful limitations on that abstract idea at least because of:
the particularly defined methodology for allocating payment amounts for a bill among customers (requiring a graphical display representing the food items and customers as icons, and allowing customers to click and drag food items to allocate payment for the bill),
the particularly defined methodology for calculation of an earliest arrival time for the customer (requiring a calculation based on the combined outputs of a scheduling algorithm, a waitlist algorithm, the profile of the customer, and the meal preparation time of the order), and
the sending of customized instructions to restaurant staff, wherein the customized instructions detail exact times when to prepare each item in the order.”
Examiner respectfully disagrees and notes the amended claim limitations, as discussed below in the amended rejection, recites the abstract idea of calculating an earliest arrival time for a customer with a reservation, to be seated and receive their order, and allocating a bill payment for each customer of the order according to the value of their respective items in the order, which are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions – sales activities or behaviors, managing personal behavior, and following rules or instructions). Therefore, the claims recite an abstract idea.
Examiner further notes that the “graphical display representing the food items and customers as icons, and allowing customers to click and drag food items to allocate payment for the bill” is recited at a high-level of generality (See Para. 106 of Applicant’s PG Publication and Figs. 15 and 16, disclosing food items may be selected by either member by dragging the food icon to his or her respective side), such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Examiner notes the other limitations of the particularly defined methodology for calculation of an earliest arrival time for the customer; and the sending of customized instructions to restaurant staff, merely recite the abstract idea itself. Therefore, Applicant’s arguments are not found persuasive. 

Applicant’s Remarks on Pages 11-16 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 103 have been fully considered, and are found persuasive. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 62/956,293; 17,037,200; 62/956,289; 16/993,488; and 17/037,200 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-3, 5-8, 10, and 12-14 (e.g., including but not limited to: “calculate an earliest arrival time….” in claim 1 and similarly claim 8) – as noted in the Acceleration Examination Support document, Section 9(E) dated March 29, 2021; and therefore, will only be given the earlier filing date of January 29, 2021 for U.S. Provisional Application No. 63/143,326.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-7, 8, 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the restaurant server” in line 11 (and subsequent recitations). It is unclear whether “the restaurant server” in line 11 refers to: (i) a restaurant server in line 6; or (ii) a restaurant server in lines 9-10. For examination purposes, the claim will be interpreted as (i). Similar issues exist for claim 8 and is similarly rejected/interpreted. 
Claim 1 recites “the user” in line 23. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as reciting “a user.” Similar issues exist for claim 8 and is similarly rejected/interpreted. 
Claim 1 recites “the customer” in line 41 (and subsequent recitations). It is unclear whether “the customer” in line 41 refers to: (i) a customer in line 8; or (ii) a customer in line 27. For examination purposes, the claim will be interpreted as (i). Similar issues exist for claim 8 and is similarly rejected/interpreted. 
Claim 1 recites “the earliest arrival time” in the latter half of line 41 (and subsequent recitations). It is unclear whether “the earliest arrival time” in line 41 refers to: (i) an earliest time in line 11; or (ii) an earliest arrival time in the earlier half of line 41. For examination purposes, the claim will be interpreted as (i). Similar issues exist for claim 8 and is similarly rejected/interpreted. 
Claim 1 recites “the external computing device” in line 45. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as reciting “an external computing device.”  Similar issues exist for claim 8 and is similarly rejected/interpreted. 
Claims 2-3, 5-7, 10 and 12-14 are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 8, 10, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 1-3, and 5-7 are directed to a system comprising a server (i.e., a machine); and claims 8, 10, and 12-14 are directed to a method (i.e., a process) and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claims 1 and 8 substantially recite: connect to a restaurant, and send to the restaurant a reservation request; display a menu from a restaurant; receive inputs from a customer, the inputs comprising an order of items from the menu for the reservation, and transmit the order a restaurant; receive an earliest arrival time from the restaurant and, upon confirmation of the earliest arrival time by the customer, send an acknowledgement confirming the earliest arrival time to the restaurant; receive a confirmation by the customer of arrival at the restaurant and send a check-in acknowledgement to the restaurant; receive a request to pay for the order from the customer and send the request to pay for the order to the restaurant; receive a bill for the order, the bill containing a payment amount; display a graphical representation of the items in the order and customers associated with the order in which the items, wherein the customers associated with the order comprise the customer and zero or more other persons; receive further inputs from the user comprising distribution of the items among the customers for payment; and allocate the payment amount among the customers according to the value of the items for a customer and send the allocation of the payment to the restaurant; store customer profiles and meal preparation times, receive the reservation request; receive, the order for the reservation; calculate an earliest arrival time for the customer, wherein the earliest arrival time is the earliest time the customer could be seated and receive the order based on the combined outputs of a scheduling algorithm, a waitlist algorithm, the profile of the customer, and the meal preparation time of the order; send the earliest arrival time; receive the acknowledgement confirming the earliest arrival time; send customized instructions to restaurant staff, wherein the customized instructions detail exact times when to prepare each item in the order; receive the check-in acknowledgement; send an alert to wait staff, the alert instructing wait staff to seat the user; receive a request to pay for the order; send the bill for the order; and receive the allocation of the payment and process payment of the order according to the allocation of the payment.
The limitations stated above (i.e., calculating an earliest arrival time for a customer with a reservation, to be seated and receive their order, and allocating a bill payment for each customer of the order according to the value of their respective items in the order)  are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions – sales activities or behaviors, managing personal behavior, and following rules or instructions). Therefore, the claims recite an abstract idea.
The mere recitation of generic computer components ((i) a software application comprising a first plurality of programming instructions in claim 1, and software application in claim 8; (ii) a first computing device comprising a display and having wireless network capabilities in claims 1 and 8; (iii) a restaurant server in claims 1 and 8; (iv) moveable icons (representing the customers and items) on the display; and movement of the icons representing the items to one or more of the icons representing customers in claims 1 and 8; (v) a second computing device comprising a processor, a memory, and a non-volatile data storage device, and having network capabilities in claims 1 and 8; (vi) a database (comprising customer profiles and meal preparation times) stored on a/the non-volatile data storage in claims 1 and 8; (vii) a restaurant server comprising a second plurality of programming instructions stored in the memory in claim 1; and a restaurant server operating on the second computing device in claim 8, (viii) a network connection (for receiving and sending data) in claims 1 and 8; and (ix) the external computer in claims 1 and 8), are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Therefore, claims 1 and 8 still recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 1 and 8 as a whole amount to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”.
Claims 1 and 8 recite the additional elements of: (i) a software application comprising a first plurality of programming instructions in claim 1, and software application in claim 8; (ii) a first computing device comprising a display and having wireless network capabilities in claims 1 and 8; (iii) a restaurant server in claims 1 and 8; (iv) moveable icons (representing the customers and items) on the display; and movement of the icons representing the items to one or more of the icons representing customers in claims 1 and 8; (v) a second computing device comprising a processor, a memory, and a non-volatile data storage device, and having network capabilities in claims 1 and 8; (vi) a database (comprising customer profiles and meal preparation times) stored on a/the non-volatile data storage in claims 1 and 8; (vii) a restaurant server comprising a second plurality of programming instructions stored in the memory in claim 1; and a restaurant server operating on the second computing device in claim 8, (viii) a network connection (for receiving and sending data) in claims 1 and 8; and (ix) the external computer in claims 1 and 8.
The additional element of (i) a software application comprising a first plurality of programming instructions in claim 1, and software application in claim 8, is recited at a high-level of generality (See Paras. 128-129 of Applicant’s PG Publication disclosing software instructions), such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a first computing device comprising a display and having wireless network capabilities in claims 1 and 8, is recited at a high-level of generality (See Para. 68 of Applicant’s PG Publication disclosing a customer electronic device, used to access the establishment web site or online portal, including, but are not limited to, a mobile computing device, a cell phone, a desktop computer, and a tablet), such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iii) a restaurant server in claims 1 and 8, is recited at a high-level of generality (See Paras. 102 and 137 of Applicant’s PG Publication disclosing restaurant server 1310), such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iv) moveable icons (representing the customers and items) on the display; and movement of the icons representing the items to one or more of the icons representing customers, is recited at a high-level of generality (See Para. 106 of Applicant’s PG Publication and Figs. 15 and 16, disclosing food items may be selected by either member by dragging the food icon to his or her respective side), such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (v) a second computing device comprising a processor, a memory, and a non-volatile data storage device, and having network capabilities in claims 1 and 8, is recited at a high-level of generality (See Para. 141 of Applicant’s PG Publication disclosing computer system 40 including a CPU, memory, nonvolatile memory and network interface card to connect to a network), such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
 The additional element of (vi) a database (comprising customer profiles and meal preparation times) is recited at a high-level of generality (See Para. 139 of Applicant’s PG Publication disclosing databases 34), such that, when viewed as individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional elements of (vii) a restaurant server comprising a second plurality of programming instructions stored in the memory in claim 1; and a restaurant server operating on the second computing device in claim 8 are recited at a high-level of generality (See Paras. 102 and 137 of Applicant’s PG Publication disclosing restaurant server 1310), such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (viii) an network connection (for sending and receiving data) is recited at a high-level of generality (See Paragraph 60, 127-128 of Applicant’s PG Publication describes the network  and communication networks, and the network interface 208)  such that, when viewed individually and as a whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)).
The additional element of (ix) an external computing device, is recited at a high-level of generality (See Paragraph 103 of Applicant’s PG Publication describes the mobile devices 1330 such as smartphones, tablets, and e-readers…) such that, when viewed individually and as a whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed individually, and as a whole/ordered combination (e.g., in view of Figures. 2, 13, and 18-21), do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 1 and 8 are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A, Prong Two in claims 1 and 8, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it.” The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B, and is directed to an abstract idea. A
Therefore, the additional elements of: (i) a software application comprising a first plurality of programming instructions in claim 1, and software application in claim 8; (ii) a first computing device comprising a display and having wireless network capabilities in claims 1 and 8; (iii) a restaurant server in claims 1 and 8; (iv) moveable icons (representing the customers and items) on the display; and movement of the icons representing the items to one or more of the icons representing customers in claims 1 and 8; (v) a second computing device comprising a processor, a memory, and a non-volatile data storage device, and having network capabilities in claims 1 and 8; (vi) a database (comprising customer profiles and meal preparation times) stored on a/the non-volatile data storage in claims 1 and 8; (vii) a restaurant server comprising a second plurality of programming instructions stored in the memory in claim 1; and a restaurant server operating on the second computing device in claim 8, (viii) a network connection (for receiving and sending data) in claims 1 and 8; and (ix) the external computer in claims 1 and 8; do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B in claims 1 or 8. Thus, even when viewed individually, and as a whole/ordered combination, nothing in claims 1 or 8 adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.
Dependent claim 2, and 12-14 recite details of: (storing) staff data, inventory data, sales data, and locality data (claim 2); offering discounts on preferred items, wherein preferred items are based in part on the customer's profile (claim 12); the preferred items are based in part on the inventory data (claim 13); and the preferred items are based in part on the sales data (claim 14) - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claims 1 and 8, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2, and 12-14 are also ineligible.

Step 2A, Prong Two:
Dependent claims 3 and 10, recite details of updating the locality data – which merely narrows the previously recited abstract idea. Claims 3 and 10 also recite the additional elements of updating the locality data by real-time feeds, which is recited at a high-level of generality (See Paras. 102 of Applicant’s PG Publication disclosing real time feeds) such that when viewed as whole/ordered combination, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (real-time technology) (See MPEP 2106.05(h)).
Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
Step 2B 
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: generally linking the use of a judicial exception to a particular technological environment or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of a real-time feed to update the locality data does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claims 3 and 10 are ineligible. 

Step 2A, Prong Two:
Dependent claim 5, recites details offering discounts on preferred items, wherein preferred items are based in part on the customer's profile – which merely narrows the previously recited abstract idea. Claim 5 also recite the additional elements of an orders module, comprising a second plurality of programming instructions stored in the memory and operating on the processor, which is recited at a high-level of generality (See Paras. 102, 134-135 and 137 Applicant’s PG Publication disclosing the orders module, servers, programs instructions, memory, and computing devices including processors), such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, the additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B 
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B
Therefore, the additional elements of a second plurality of programming instructions stored in the memory and operating on the processor, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 5 is ineligible. 
Dependent claim 6-7 recite details of: the preferred items are based in part on the inventory data (claim 6); and the preferred items are based in part on the sales data (claim 7) - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claims 1 and 5, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 6-7 are also ineligible.

Allowable Subject Matter
Claims 1-3, 5-8, 10, and 12-14 are allowable over the prior art; however, the claims are still rejected under 35 U.S.C. 101 as being ineligible.  

Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2014/0067631 to Dhuse et al. (hereinafter “Dhuse”). Dhuse, Fig. 22, discloses to assign a price (of a food item), the user taps and holds the price line 650 to pick it up, then drags it to the guest icon 710 where it should be assigned. This dragging can be seen in FIG. 22, where the price line 650 has become enlarged and the highlighted portion is now moving freely under the user's finger. There are several potential destinations for assignment. The most obvious is to a guest--dragging a price line 650 on top of a guest icon 710 on the side of the screen causes the icon to be highlighted and enlarge slightly.

    PNG
    media_image1.png
    734
    466
    media_image1.png
    Greyscale

U.S. Patent No. 10,997,645 to Philibin et al. (hereinafter “Philiben”). Philiben discloses a method for managing merchant queues for receiving a user’s order. User characteristics are determined based on historical data associated with the user; and a placement of the placed order in a production queue is determined based on the order data and the user characteristics. The preparation for the order is adjusted according to the customer’s estimated arrival time, so that the order is ready when the user arrives at the merchant (to avoid having the food be cold or stale when the customer arrives).
U.S. Patent Application Publication No. 2014/0244324 to Ford et al. (hereinafter “Ford”). Ford discloses allocating and managing table inventory at restaurants including waitlist reservations and managing waitlists.
U.S. Patent Application Publication No. 2013/0138515 to Taniguchi et al. (hereinafter “Taniguchi”). Taniguchi discloses an order receiving system that receives an order for an item from a customer, receives reference information for determining a condition for starting preparation for provision of the ordered items, sets a condition for starting preparation for provision of the order items, and when that the condition is satisfied, transmitting a preparation start instruction signal to the restaurant staff members.
“Restaurant table reservation using time-series prediction” by Rarh et a.t. (hereinafter “Rahr”) discloses algorithms for managing tables to minimize seating delay. 
U.S. Patent Application Publication No. 2019/0053332 to Cheng et al. (hereinafter “Cheng”). Fig. 4 of Cheng discloses start times to cook (e.g., 7:32 PM).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628